On Rehearing.
PER CURIAM.
[3] In the opinion heretofore handed down 'herein no mention was made of the fact that a motion for a continuance was filed on the day for which the case was fixed for trial, and was overruled. Our overlooking this motion was due to the fact that no mention of it, or reference to it, had been made in the application to this court for the writs in question. For the purpose of affording this court an opportunity to repair said oversight the case was reopened. We have found the motion for continuance to have been without merit, and to have been properly overruled, not only for that reason, but also for the further reason that no counsel was present to urge it.
*771The opinion and. decree heretofore handed down herein are reinstated and made the judgment of this court.